Citation Nr: 0901658	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-08 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
lumbosacral insufficiency with spondylolisthesis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  Subsequently, the claims 
file was returned to the RO in Montgomery, Alabama.

In November 2008, the veteran testified during a Board 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  VA must make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c), (d).  A review of the record shows that the 
veteran was notified of the VCAA duties to assist and of the 
information and evidence necessary to substantiate his claim 
for an increased rating by correspondence dated in January 
2005 and July 2008.  Assistance also shall include obtaining 
a medical examination or opinion when such is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

A review of the claims file discloses that the veteran last 
underwent a VA orthopedic examination for his back disability 
in February 2005, nearly four years ago.  A review of the 
February 2005 VA examination reveals that the VA examiner did 
not review the veteran's claims file before or during the 
examination.  In Green (Victor) v. Derwinski, 1 Vet. App. 
121, 124 (1991), the United States Court of Appeals for 
Veterans Claims held that the duty to assist may include 
"the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  During 
his Board hearing, the veteran agreed to report for another 
VA examination.  (See transcript at p. 8).  On remand, the 
veteran should be scheduled for another VA orthopedic 
examination to determine the current severity of his service-
connected back disability.

In addition, the veteran testified that he was last treated 
for his back disability in February or March 2008 at a VA 
facility, but a review of the claims file indicates that 
there are no copies of VA treatment records since February 
2005.  Further, the veteran testified that his treatment 
consisted of physical therapy and medication, but that he was 
unable to do the physical therapy and the undisclosed 
medication did not help relieve his daily pain.  (See 
transcript at pp. 3-4).  

On remand, the RO also should obtain and associate with the 
claims file all outstanding VA medical records connected with 
the veteran's claim.  As noted, copies of the veteran's 
medical records in the claims file from the Montgomery, 
Alabama, VA Medical Center ("VAMC") are dated only to 
February 2005.  On remand, the RO should obtain any 
additional records from this facility that are pertinent to 
the veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
his representative and request the names, 
addresses and approximate dates of 
treatment for any health care providers, 
VA or non-VA, who treated the veteran for 
his back disorder since February 2005.  Of 
particular interest are any outstanding 
records of evaluation and/or treatment of 
the veteran's back from the Montgomery 
VAMC.  After the veteran has signed any 
appropriate releases, the RO should obtain 
and associate with the claims folder all 
of the treatment records identified by the 
veteran.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
should be notified of unsuccessful efforts 
to procure records in order to allow them 
the opportunity to obtain and submit those 
records for VA review.

2.  After all available records are 
associated with the veteran's claims file, 
or the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo a VA 
orthopedic examination by an orthopedist 
to determine the severity of his service-
connected lumbosacral insufficiency with 
spondylolisthesis disorder.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  The examiner 
should also determine whether the back 
disability is manifested by flare ups, 
weakened movement, excess fatigability, 
incoordination, or pain.  Such inquiry 
should not be limited to muscles or 
nerves.  These determinations should be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
flare ups, weakened movement, excess 
fatigability, incoordination, or pain.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination sent to his current 
address.  A copy of all notifications must 
be associated with the claims file.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claim.

4.  The RO must review the claims file and 
ensure that all requested development has 
been completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




